291 F.2d 222
UNITED STATES of America, Plaintiff-Appellee,v.LEUNG WAN, a/k/a Leung Tommy, Defendant-Appellant.
No. 401.
Docket 26789.
United States Court of Appeals Second Circuit.
Argued June 7, 1961.
Decided June 7, 1961.

George A. Athanson, Hartford, Conn., for defendant-appellant.
Henry C. Stone, Asst. U. S. Atty., Hartford, Conn. (Harry W. Hultgren, Jr., U. S. Atty., Hartford, Conn., on the brief), for plaintiff-appellee.
Before LUMBARD, Chief Judge, and GOODRICH* and FRIENDLY, Circuit Judges.
PER CURIAM.


1
We affirm in open court the conviction of the appellant, an alien crewman who wilfully remained in the United States in excess of the number of days allowed by his conditional landing permit. Immigration and Nationality Act of 1952, § 252(c), 8 U.S.C.A. § 1282(c). The appellant argues that he should have been prosecuted in the judicial district where his permit expired, and not in Connecticut, where he was apprehended. On very similar facts, however, the Supreme Court held in United States v. Cores, 1958, 356 U.S. 405, 78 S.Ct. 875, 2 L.Ed.2d 873; that the offense was a "continuing crime," and that venue was proper wherever the defendant could be found.



Notes:


*
 Sitting by designation